Citation Nr: 0820274	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
February 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in December 2007.  A transcript of the 
hearing has been associated with the claim file.

The issue of service connection for prostate cancer was 
withdrawn in December 2007.  Therefore, that issue is no 
longer on appeal.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss disability was not manifest during service 
and an organic disease of the nervous system was not manifest 
within one year of separation from service.

2.  Bilateral hearing loss disability is not attributable to 
service.

3.  Tinnitus was not present in service and is not 
attributable to service.

4.  Service connection for a nervous disorder was denied by 
the RO in a decision of December 1989.  The veteran was 
informed of the decision and he did not appeal.

5.  The evidence submitted since the RO's December 1989 
decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The December 1989 decision, which denied service 
connection for an acquired nervous disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

4.  The evidence received since the December 1989 decision, 
which denied service connection for an acquired nervous 
disorder, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's request to reopen his claim for service 
connection for an acquired nervous disorder, and his claim 
for service connection for bilateral hearing loss and  
tinnitus.  In VCAA letters of January 2005, February 2005, 
April 2005 and June 2005 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notices predated the rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the notice failed to provide information 
regarding a disability rating and effective date in a timely 
manner.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of March 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case, there is no evidence of bilateral hearing loss 
disability or tinnitus while in service or during the 
presumptive period, and no indication the disabilities may be 
associated with the veteran's service.  Therefore, an 
examination is not required.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records have 
been obtained.  The veteran was afforded a Travel Board 
hearing.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

New and Material

Service connection for an acquired nervous disorder was 
denied in a December 1989 rating decision on the basis that 
the service medical records did not show any complaints, 
treatment or diagnosis of an acquired nervous disorder.  The 
veteran did not appeal the decision and it became final.

At the time of the decision, the record included service 
medical records showing an August 1960 Nueropsychiatric 
Service certificate indicating the veteran had no mental 
defects or personality disorders warranting a psychiatric 
diagnosis.  In February 1962 it was noted the veteran had an 
appointment at the Mental Health Clinic.  The entry noted to 
see the work up in the chart.  In a Report of Medical History 
of January 1962 the examining physician noted the veteran 
experienced nervous stomach with hematemosis.  

Submitted since the RO's December 1989 decision are numerous 
VA outpatient treatment records showing a diagnosis of 
dysthymic disorder and major depression.  

The RO's December 1989 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial there was no 
evidence of any psychiatric disorder.  Since that 
determination the veteran has introduced evidence of a 
diagnosis of major depression and dysthymic disorder.  This 
evidence is relevant and probative to the issue at hand.  The 
evidence clearly cures one of the evidentiary defect that 
existed at the time of the prior decision.  See 38 C.F.R. § 
3.156.  Based upon the reason for the prior denial, the 
additional evidence is new and material and the claim is 
reopened. 

Service Connection 

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002). Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral hearing loss disability

A separation physical of January 1962 noted the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

His ears were noted to be normal.  

A VA audiological examination of March 1999 noted puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
5
35
50
LEFT
10
10
5
25
40

Speech recognition was 96 percent on the right ear and 100 
percent on the left ear.  

A VA audiological examination of December 2001 noted puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
50
55
LEFT
15
20
10
30
45

Speech recognition was 88 percent on the right ear and 96 
percent on the left ear.  

A VA audiological examination of February 2004 noted puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
50
55
LEFT
25
25
20
35
45

Speech recognition was 72 percent on the right ear and 88 
percent on the left ear.  

At the Travel Board hearing of December 2007 the veteran 
testified he was exposed to noise while in service while 
working as a combat engineer for a year.  He stated he worked 
with explosives blasting rock and soil to make roads and to 
get supplies for rock crushers.  He further testified he did 
not wear hearing protection at the time.  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for bilateral hearing loss 
disability.

The competent evidence of record shows that bilateral hearing 
loss was not manifest in service or in proximity to service.  
The veteran's hearing was normal at separation in 1962.  The 
first evidence of record of a bilateral hearing loss 
disability are VA medical treatment records of March 1999.  
This is more than 37 after separation from service.

Bilateral hearing loss disability was not demonstrated during 
service.  From 1962 to 1999, there was no record of 
complaints, findings, treatment, or diagnosis of bilateral 
hearing loss.  Thus, continuity of symptomatology was not 
shown after service.  

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  The 
Board notes that at the Travel Board hearing of December 
2007the veteran himself stated he had started to experience 
decreased hearing just 20 years before.  This was 25 years 
after separation from service.  Therefore, the veteran's own 
testimony establishes that bilateral hearing loss disability 
was not present in service or within one year of service.  

The Board accepts the veteran's statements that he was 
exposed to noise while working as a combat engineer while in 
service.  However, there is no competent evidence which 
indicates that the veteran's current bilateral hearing loss 
disability is related to any incident of service.  Although 
the veteran may feel that his exposure to noise in service 
caused his bilateral hearing loss disability, he is a 
layperson whose opinion on medical matters such as causation 
of tinnitus is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).

B.  Tinnitus

The veteran is claiming service connection for tinnitus.  
After carefully reviewing all of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for tinnitus.

The probative evidence shows that the veteran's tinnitus was 
not manifest in service or within one year of service 
discharge, and that it is unrelated to any incident of 
service, including exposure to noise while working as a 
combat engineer.  
The veteran's January 1962 service discharge examination had 
no report of tinnitus.  In the report of medical history 
accompanying the examination, the veteran did not report 
tinnitus.  

The probative evidence indicates that tinnitus was not 
manifest in service or within one year of service discharge.  
Records of VA audiology examinations that do not report 
tinnitus are probative that tinnitus was not manifest in or 
within one year of service.  The first evidence of record of 
a complaint of tinnitus is in November 2004 when the veteran 
filed his claim for service connection.  

The Board acknowledges that in VA outpatient treatment 
records of June 2006 it was noted that the veteran reported 
tinnitus as early as March 1999.  Even if the veteran had 
reported tinnitus in March 1999 this is well over a year 
after separation from service.  Moreover, the Board notes 
that there is no diagnosis of tinnitus of record.  

Nonetheless, even if the Board accepts the June 2006 
outpatient treatment records to document a diagnosis of 
tinnitus, there is no competent evidence which indicates that 
the veteran's tinnitus is related to any incident of service.  
The Board accepts the veteran's statements that he was 
exposed to noise while working as a combat engineer in 
service.  Although the veteran may feel that his exposure to 
noise in service caused tinnitus, he is a layperson whose 
opinion on medical matters such as causation of tinnitus is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The probative evidence establishes that tinnitus was not 
present during service and was not manifest to a compensable 
degree within one year of separation from service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).
ORDER

The request to reopen the claim for service connection for 
major depression and dysthymic disorder is granted.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the service medical records show 
possible treatment for mental health issues.  In addition, VA 
outpatient treatment records show a diagnosis of dysthymic 
disorder and major depression.  Furthermore, the veteran has 
testified that he has experienced psychiatric problems since 
service.  The Board notes that the veteran has not undergone 
a VA examination.  Therefore, a medical examination is 
required.  See McLendon.

The Board notes that the VCAA codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  In the present case service 
treatment records show that the veteran was seen by mental 
health prior to separation in February 1962.  The service 
treatment record entry notes that the veteran had a mental 
health appointment in February 1962 and states to see the 
work up in chart.  At the Travel Board hearing of December 
2007 the veteran testified he was seen by a psychiatrist 
while in service just before separation.  He stated that he 
was seen at Ft. Bragg.  The Board notes that no treatment 
records related to the veteran's mental health appointment in 
February 1962 have been associated with the claim file.  
These records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
service treatment records for mental 
health treatment for the veteran for 
the month of February 1962 while 
stationed at Ft. Bragg, North Carolina, 
to include any hospital records from 
the hospital in Ft. Bragg.  

2.  After the above request has been 
completed, the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology of 
any current psychiatric condition the 
veteran may have.  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
psychiatric condition present is 
related to service or whether such 
etiology is unlikely (i.e., less than a 
50-50 probability).  The claims folder 
should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


